Citation Nr: 0305603	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than May 18, 2001, 
for service connection for diabetes mellitus, Type II, and 
secondary conditions.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1963 to November 
1967, including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

On a VA Form 21-526, received on May 18, 2001, the veteran 
claimed service connection for diabetes due to herbicide 
exposure, heart problems secondary to diabetes, problems with 
his legs and feet secondary to diabetes and vision loss 
secondary to diabetes.  


CONCLUSION OF LAW

An effective date earlier than May 18, 2001, for the award of 
service connection for diabetes mellitus, Type II, based on 
herbicide exposure, and for coronary artery disease, 
peripheral neuropathy of the lower and upper extremities and 
retinopathy of the right eye, all secondary to diabetes 
mellitus, Type II, may not be assigned.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.159, 3.400 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The appellant filed his claim seeking service connection for 
Type II diabetes mellitus secondary to herbicide exposure and 
his claim for service connection for heart problem secondary 
to diabetes, problems with his legs and feet secondary to 
diabetes and vision problems secondary to diabetes in May 
2001, which was after enactment of the Veteran's Claims 
Assistance Act of 2000 (VCAA).  The VCAA redefined VA's duty 
to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002) 
(regulations implementing the VCAA).  This change in the law 
is potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002); see Holliday v. Principi, 14 Vet. App. 280, 286-90 
(2001) (VCAA potentially applicable to all claims for VA 
benefits), Livesay v. Principi, 15 Vet. App. 165, 171 (2001) 
(holding that VCAA is not applicable to claims for revision 
based on clear and unmistakable error, but not discussing 
VCAA's applicability to earlier-effective- date claims), 
compare Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-32 
(2000) (VCAA inapplicable to matters of statutory 
interpretation).

A claim for an earlier effective date for a benefit does not 
require a specific claim form.  It is required that an 
informal claim identify the benefit sought, and the appellant 
did this.  38 C.F.R. § 3.155(a) (2002).  There is thus no 
issue as to provision of an appropriate claim form or 
instructions for completing it.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).

When the RO granted service connection in the February 2002 
rating decision, it established the effective date of the 
grant as the date of receipt of the claim for diabetes and 
explained that retroactive benefits were being paid.  In its 
May 2002 statement of the case, the RO outlined the 
provisions of the VCAA and explained its reasoning as to its 
choice of effective date and the evidence it considered.  

The record contains the veteran's claim and VA and medical 
evidence showing diagnoses of diabetes mellitus and secondary 
conditions.  No further development of the evidence is 
necessary, nor would it be helpful to the veteran's claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The issue herein is one of application of the law to 
facts as to which there is no dispute.  Assuming that the 
VCAA is applicable to earlier effective date claims, the 
requirements of that statute have been substantially met by 
the RO.  

Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2002).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date of 
receipt" of the claim.  38 C.F.R. §§3.1(r), 3.400 (2002).  
The effective date of a grant of disability compensation, 
such as based on a grant of service connection, is the day 
following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2002).  

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. 
§ 1116 (West 2002).  Pursuant to 38 U.S.C.A. § 1116, VA, in 
2000, requested that the National Academy of Science (NAS) 
assess whether there was a connection between exposure to 
Agent Orange and the subsequent development of Type II 
diabetes.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See Fed. 
Reg. 23,166-69 (May 8, 2001).  

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  

Under generally applicable effective date rules in 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
("Nehmer II").  District court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, which ever 
was later.  Under these orders, the rules governing the 
effective date of compensation awards based on Type II 
diabetes presumptively due to herbicide exposure are the same 
as rules for other presumptive herbicide conditions.  

In this case, on a VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, received at the RO on May 18, 
2001, the veteran identified Type II diabetes mellitus 
resulting from herbicide exposure, heart problems secondary 
to diabetes, problems with the legs and feet secondary to 
diabetes and vision loss secondary to diabetes as among the 
disabilities for which he was seeking service connection.  As 
medical records show that diabetes and its secondary 
conditions were diagnosed prior to the date of claim, the 
date of claim, May 18, 2001, is the proper effective date for 
the grant of service connection.  

The veteran contends that he should be awarded an effective 
date of June 16, 1999, for service connection for his 
diabetes mellitus and for the disabilities service connected 
as secondary to diabetes.  He points out that on his claim 
filed on June 16, 1999, he claimed a heart condition and that 
VA has said that it is secondary to his diabetes.  He notes 
that he had no reason to claim for service connection for 
diabetes mellitus in 1999 because it was not at that time an 
Agent Orange presumptive condition.  He states that it not 
logical that in 1999 he should have been expected to claim 
something that he was being treated for but was part of his 
major non-service connected heart condition.  

Review of the record shows that in June 1999 the veteran 
filed a VA Form 21-526 in which he identified "heart 
(cardiomyopathy)" as the disease for which his claim was 
being made and January 1999 as the date it began.  He filled 
out only those portions of the form pertaining to pension 
claims.  Based on a letter submitted by the veteran's private 
physician regarding the severity of the veteran's heart 
condition, the RO awarded the veteran pension benefits.  The 
Board acknowledges that under 38 C.F.R. § 3.151, a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  Even if that were the case, the disability 
named in the claim was "heart (cardiomyopathy)," and there 
was no reference to diabetes either by the veteran or in the 
letter from his private physician.  Therefore, this 
submission cannot be regarded as a claim for service 
connection for diabetes because even an informal claim must 
identify the benefits sought.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  

Even if the form is considered a claim for service connection 
for the veteran's heart disability, he does not contend, nor 
does the evidence show, that any heart disability was present 
in service or had its onset in service.  Rather, he maintains 
and the medical evidence indicates that his coronary artery 
disease is secondary to his diabetes, and it is service 
connection for coronary artery disease secondary to diabetes 
mellitus that has been granted under the provisions of 
38 C.F.R. § 3.310(a).  In this case it is diabetes for which 
service connection has been granted on a presumptive basis 
under 38 C.F.R. § 3.309(e), while the conditions secondary to 
diabetes have been granted under the provisions of 38 C.F.R. 
§ 3.310.  The effective date for secondary service connection 
for a disability cannot precede the effective date for 
service connection for the primary disability, which in this 
case in May 18, 2001.  Further, as to the secondary 
conditions for which service connection has been granted, 
including coronary artery disease, the effective date rules 
are those that generally apply, i.e., the date of claim or 
date entitlement arose, which ever is later.  The effective 
date can therefore be no earlier than May 18, 2001, the 
effective date for service connection for diabetes, which is 
the earliest date entitlement could arise for any disability 
that is due to the diabetes.  

With respect to the claim for an earlier effective date, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Entitlement to an effective date earlier than May 18, 2001, 
for service connection for diabetes mellitus, Type II, and 
secondary conditions, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

